DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 2/25/2019, 10/23/2019, 11/20/2019, and 11/4/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 2/26/2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided MUST be submitted no later than the payment of the issue fee.
Claims 8-10 has been amended as follows:
Claim 8: Cancelled.
Claim 9: Cancelled.
Claim 10: Cancelled.
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Jeffrey Gideon on 4/22/2021.
Status of Application
Claims 1, 2 and 6 are pending. Claims 8-10 were added by applicant and then cancelled by the Examiner. Claims 3-5 and 7 were cancelled by Applicant. Claims 1, 2, and 6 have been amended.  This Allowance is in response to the “Amendments and Remarks” received on 4/15/2021.
Response to Arguments
With respect to applicant’s “Amendments and Remarks or Request for Continued Examination” filed on 4/15/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
Office note: Since applicant has cancelled Claims 3-5 and 7, all rejections and objections based thereon are considered moot.

.
With respect to the Objection to the Claims, applicant’s “Amendments and Remarks” have been fully considered and was persuasive. The Objection to the Claims has been withdrawn.
With respect to the claim interpretations on Claims 1-7 under 35 U.S.C. § 112 (f), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The interpretations under 35 U.S.C. § 112 (f) for Claims 1-7 have been withdrawn.
With respect to the claim rejections on Claims 3-4 and 7 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (b) for Claims 3-4 and 7 have been withdrawn.
With respect to the claim rejections on Claims 1-3 and 6-7 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-3 and 6-7 have been withdrawn.
				       Allowance
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Allowable Subject Matter
With respect to Claims 1-2 and 6: Claim 1 has been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claim 1 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “wherein when another vehicle that is positioned along the travel lane is recognized, the one or more processors set the offset amount in a direction of separating the host vehicle from the other vehicle, and set the offset amount to be smaller in a case where the other vehicle is identified as a track traveling vehicle, compared with the off set amount in a case where the other vehicle is identified as a vehicle other than the track traveling vehicle, the track traveling vehicle being a vehicle traveling on a track laid on a road, and wherein if an indicator expressing visibility of a wheel of the other vehicle is less 
The closest prior art of reference is Mazda Motor Corp (Japanese Patent Publication JP2015189404A). Mazda is also a vehicle offset setting system, however Mazda does not specifically state a system with the limitations as cited above.
Another prior art of reference is Heinla et al. (United States Patent Publication 2019/0073904). Heinla is also system and method for vehicle control and track vehicle determination, however Heinla does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claim 1 contains allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESS WHITTINGTON/Examiner, Art Unit 3669